              Case: 20-12062   Doc: 2   Filed: 06/19/20   Page: 1 of 6



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    US ATTORNEY'S OFFICE/OKLAHOMA
    210 PARK AVE., #400
    OKLAHOMA CITY OK 73102



    INTERNAL REVENUE SERVICE
    PO BOX 745
    DISTRICT DIRECTOR
    CHICAGO IL 60690



    OKLAHOMA TAX COMMISSION
    ATTN: BANKRUPTCY DIVISION
    120 N ROBINSON STE 2000
    OKLAHOMA CITY OK 73102



    AFFLIATED CREDIT SERVICES
    PO BOX 7739
    ROCHESTER MN 55903



    ALLIANCE ONE
    6160 MISSION GORGE RD
    SUITE 300
    SAN DIEGO CA 92120



    ALLIANCE ONE
    4850 STREET RD
    SUITE 300
    FEASTERVILLE TREVOSE PA 19053



    AMERICAN COLLECTION SE
    P.O. BOX 44069
    OKLAHOMA CITY OK 73144



    AMEX
    P.O. BOX 981537
    EL PASO TX 79998



    AUTOMOTIVE FINANCE CORP
    13085 HAMILTON CROSSING BLVD, SUITE 300
    CARMEL IN 46032
          Case: 20-12062    Doc: 2   Filed: 06/19/20   Page: 2 of 6




BANK OF AMERICA
PO BOX 982238
EL PASO TX 79998



BERLIN WHEELER, INC
PO BOX 479
TOPEKA KS 66601



BLUE CROSS BLUE SHIELD




CAC FINANCIAL CORP
2601 NW EXPWAY STE 1000 EAST
OKLAHOMA CITY OK 73112



CHRISTINE HICKEY
135 NORTH PENNSYLVANIA ST
SUITE 1400
INDIANAPOLIS IN 46204



CONVERGENT
800 SW 39 ST/PO BOX 9004
RENTON WA 98057



CONVERGENT OUTSOURCING
PO BOX 9004
RENTON WA 98057



COURT COLLECTIONS BUREAU
165 NW AMENITY CT
LAKE CITY FL 32055



CREDENCE RESOURCE MANA
PO BOX 2300
SOUTHGATE MI 48195
          Case: 20-12062   Doc: 2   Filed: 06/19/20   Page: 3 of 6




CREDIT COLLECTION SERVICES
725 CANTON STREET
NORWOOD MA 02062



DEANNE YORK
C/O TUCKER LAW FIRM
PO BOX 601
EDMOND OK 73083-0601



DEANNE YORK
629 LAKESIDE CIRCLE
EDMOND OK 73012



DIRECT EQUIPMENT COMP
11620 BURNING OAKS RD
OKLAHOMA CITY OK 73150



DIRECT TV
BANKRUPTCY DEPT
PO BOX 78626
PHOENIX AZ 85062



EBAY INC
2211 NORTH FIRST STREET
SAN JOSE CA 95131



FIRST COLLECTION SERVICES
10925 OTTER CREEK E BLVD
MABELVALE AR 72103-1661



HARRIS & HARRIS
111 WEST JACKSON BOULEVARD
SUITE 400
CHICAGO IL 60604-4135



JANA FERRELL AND ASSOC
4101 PERIMETER CENTER DR
OKLAHOMA CITY OK 73112
            Case: 20-12062   Doc: 2   Filed: 06/19/20   Page: 4 of 6




JILL YORK




JP MORGAN CHASE BANK N.A.
PO BOX 15298
WILMINGTON DE 19850



JPMCB CARD
PO BOX 15369
WILMINGTON DE 19850



JUSTIN HARGETT




KANSAS COUNSELORS
PO BOX 14765
LENEXA KS 66285-4765



KENT SLABOTSKY




LMC LEASING




MATT HAAG




MONARCH RECOVERY MANAGEMENT
3260 TILLMAN DR, SUITE 75
BENSALEM PA 19020



MRS ASSOCIATES
1930 OLNEY AVE
CHERRY HILL NJ 08003
          Case: 20-12062   Doc: 2   Filed: 06/19/20   Page: 5 of 6




NAVIENT
PO BOX 9500
WILKES BARRE PA 18773



NORTH TEXAS TOLLWAY AUTHORITY
PO BOX 660244
DALLAS TX 75266-0244



NORTHSTAR LOCATION SERVICES
ATTN: FINANCIAL SERVICES DEPT
4285 GENESEE ST
BUFFALO NY 14225



NORTHWEST ANESTHESIA
PO BOX 26168
OKLAHOMA CITY OK 73126-0168



OKC ORTHOPEDICS & SPORTS MED
C/O ROBINSON, HOOVER & FUDGE
119 N ROBINSON AVE, STE 1000
OKLAHOMA CITY OK 73102



OKLAHOMA NATURAL GAS
PO BOX 219296
KANSAS CITY MO 64121



PAY PAL CREDIT
PO BOX 105658
ATLANTA GA 30348-5658



PERFORMANT RECOVERY
PO BOX 9045
PLEASANTON CA 94566



PORTFOLIO RECOV ASSOC
120 CORPORATE BLVD STE 100
NORFOLK VA 23502
          Case: 20-12062   Doc: 2   Filed: 06/19/20   Page: 6 of 6




RGS
1700 JAY ELL DR
SUITE 200
RICHARDSON TX 75081



SUMMIT MEDICAL CTR
1800 S RENAISSANCE BLVD
EDMOND OK 73013



THE PHYSICIANS GROUP LLC
PO BOX 1998
OKLAHOMA CITY OK 73101



UNITED COLLECTION BUREAU INC
5620 SOUTHWYCK BLVD, STE 206
TOLEDO OH 43614



US BANK
ATTN CBDH
OSHKOSH WI 54903
